Title: To George Washington from Maj. Gen. Horatio Gates, 31 January 1777 [letter not found]
From: Gates, Horatio
To: Washington, George

Letter not found: from Maj. Gen. Horatio Gates, 31 Jan. 1777. The dealer’s catalog includes the following excerpt from this autograph letter signed, apparently written at Philadelphia: “... I immediately consulted with Doctor Shippen & Mr. Morris, upon the best method of preventing the spreading of the infection of the small-pox & have issued orders to oblige all the troops & recruits ... to avoid this City, & take their route through Germantown. Your Excellency knows from Experience there is no suppressing that disease in any army like ours, but by sending the infected to a remote & secure place, cut off from all communication with the camp. Some surgeons for the sake of gain will endeavour to inoculate privately. One of these I was obliged to send into confinement at Albany last summer ...” (Parke-Bernet Galleries, Inc., cat. no. 1190, item 454, p. 118, 30–31 Oct. 1950).